Case 20-41308      Doc 357       Filed 04/20/20 Entered 04/20/20 21:33:51        Main Document
                                            Pg 1 of 33


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                          )   Chapter 11
                                                 )
 FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                 )
                      Debtors.                   )   (Jointly Administered)
                                                 )
                                                 )   Related Docket No. 269

      NOTICE OF FILING EXHIBITS D, E, AND F TO DISCLOSURE STATEMENT

          PLEASE TAKE NOTICE THAT Foresight Energy LP and its debtor affiliates, as

 debtors and debtors in possession (collectively, the “Debtors”), hereby file Exhibits D, E, and F

 to the Disclosure Statement for Joint Chapter 11 Plan of Reorganization of Foresight Energy LP

 and Its Affiliated Debtors, dated April 9, 2020 [Docket No. 269].



                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Case 20-41308    Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51       Main Document
                                         Pg 2 of 33


 Dated: April 20, 2020           Respectfully submitted,
        St. Louis, Missouri
                                 ARMSTRONG TEASDALE LLP

                                 /s/ Richard W. Engel, Jr.
                                 Richard W. Engel, Jr. (MO 34641)
                                 John G. Willard (MO 67049)
                                 Kathryn R. Redmond (MO 72087)
                                 7700 Forsyth Boulevard, Suite 1800
                                 St. Louis, Missouri 63105
                                 Tel: (314) 621-5070
                                 Fax: (314) 621-5065
                                 Email: rengel@atllp.com
                                        jwillard@atllp.com
                                        kredmond@atllp.com

                                        - and -

                                 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                 Paul M. Basta (admitted pro hac vice)
                                 Alice Belisle Eaton (admitted pro hac vice)
                                 Alexander Woolverton (admitted pro hac vice)
                                 1285 Avenue of the Americas
                                 New York, New York 10019
                                 Tel: (212) 373-3000
                                 Fax: (212) 757-3990
                                 Email: pbasta@paulweiss.com
                                        aeaton@paulweiss.com
                                        awoolverton@paulweiss.com

                                 Counsel to the Debtors and Debtors in Possession
Case 20-41308   Doc 357   Filed 04/20/20 Entered 04/20/20 21:33:51   Main Document
                                     Pg 3 of 33


                                    Exhibit D
                                Valuation Analysis
Case 20-41308      Doc 357     Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                          Pg 4 of 33


                                   VALUATION ANALYSIS

       THE INFORMATION CONTAINED HEREIN IS NOT A PREDICTION OR
 GUARANTEE OF THE ACTUAL MARKET VALUE THAT MAY BE REALIZED
 THROUGH THE SALE OF ANY SECURITIES TO BE ISSUED PURSUANT TO THE PLAN.
 THE INFORMATION IS PRESENTED SOLELY FOR THE PURPOSE OF PROVIDING
 ADEQUATE INFORMATION UNDER SECTION 1125 OF THE BANKRUPTCY CODE TO
 ENABLE THE HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT
 THE PLAN TO MAKE AN INFORMED JUDGMENT ABOUT THE PLAN AND SHOULD
 NOT BE USED OR RELIED UPON FOR ANY OTHER PURPOSE, INCLUDING THE
 PURCHASE OR SALE OF CLAIMS AGAINST THE DEBTORS OR ANY OF THEIR
 AFFILIATES.

         Solely for the purposes of the Plan and the Disclosure Statement, Jefferies LLC, as
 investment banker to the Debtors, has estimated a range of the total enterprise value ("Enterprise
 Value") and implied equity value ("Equity Value") of the Reorganized Debtors and their direct
 and indirect subsidiaries on a consolidated going-concern basis and pro forma for the
 transactions contemplated by the Plan (the "Valuation Analysis"). The Valuation Analysis was
 based on financial information provided by the Debtors' management, as well as the Financial
 Projections attached to the Disclosure Statement as Exhibit F, and information provided by other
 sources. The Valuation Analysis assumes that the Effective Date of the Plan occurs on June 30,
 2020.

         Based on the Projections and other information described herein and solely for purposes
 of the Plan, Jefferies estimated that the potential range of the Enterprise Value of the
 Reorganized Debtors is approximately $430 million to $590 million (with the midpoint of such
 range being approximately $510 million).

         In addition, based on the Projections and other information described herein and solely
 for purposes of the Plan, Jefferies estimated a potential range of total Equity Value of the
 Reorganized Debtors, which consists of the Enterprise Value, less funded indebtedness, plus
 balance sheet cash on the assumed Effective Date. Jefferies has assumed that the Reorganized
 Debtors will have funded indebtedness and capital leases of $225 million and a pro forma cash
 balance of $30 million as of the Effective Date. Based upon the estimated range of Enterprise
 Value of the Reorganized Debtors and assuming net debt of $195 million, Jefferies estimated
 that the potential range of Equity Value for the Reorganized Debtors is between approximately
 $235 million and $395 million (with the midpoint of such range being approximately $315
 million).

        The valuation estimates set forth herein represent a valuation analysis of the Reorganized
 Debtors generally based on the application of customary valuation techniques, including
 discounted cash flow analysis, comparable companies analysis and precedent transactions
 analysis. Ultimately, the precedents transaction analysis was not considered to be applicable
 given that the transactions reviewed by Jefferies were determined not to be comparable.
Case 20-41308      Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                           Pg 5 of 33


        For purposes of the Valuation Analysis, Jefferies assumed that no material changes that
 would affect estimated value occur between the date of filing of this Disclosure Statement
 Exhibit and the assumed Effective Date. Jefferies's Valuation Analysis does not constitute an
 opinion as to fairness from a financial point of view of the consideration to be received or paid
 under the Plan, of the terms and provisions of the Plan or with respect to any other matters.

        1. Valuation Methodologies

         In preparing its valuation, Jefferies performed a variety of financial analyses and
 considered a variety of factors. The following is a brief summary of the material financial
 analyses utilized by Jefferies, which consisted of a (a) comparable companies analysis and (b)
 discounted cash flow analysis. This summary does not purport to be a complete description of
 the analyses performed and factors considered by Jefferies. The preparation of a valuation
 analysis is a complex analytical process involving subjective determinations about which
 methodologies of financial analysis are most appropriate and relevant and the application of
 those methodologies to particular facts and circumstances in a manner that is not readily
 susceptible to summary description.

                a. Comparable Companies Analysis:

         The comparable companies analysis estimates the value of a company based on a relative
 comparison with other publicly traded companies with similar operating and financial
 characteristics. Under this methodology, the enterprise value for each selected public company
 was determined by examining the trading prices for the equity securities of such company in the
 public markets and adding the aggregate market amount of outstanding net debt for such
 company and minority interest, less investments in affiliates when applicable. Those enterprise
 values are typically expressed as multiples of various measures of operating statistics, most
 commonly earnings before interest, taxes, depreciation and amortization ("EBITDA"). In
 addition, each of the selected public company's resource mix, mine life, mining methods,
 operational performance, operating margins, profitability, leverage, non-debt liabilities and
 business trends, among other factors, were examined. Based on these analyses, financial
 multiples and ratios are calculated to apply to the Reorganized Debtors' actual and projected
 operational performance. In performing its comparable company analysis, Jefferies focused on
 EBITDA multiples of the selected comparable companies to value the Reorganized Debtors. A
 key factor to this approach is the selection of companies with relatively similar business and
 operational characteristics to the Reorganized Debtors. Common criteria for selecting
 comparable companies for the analysis include, among other relevant characteristics, similar
 lines of businesses, business risks, growth prospects, maturity of businesses, location, market
 presence and size and scale of operations. The selection of appropriate comparable companies is
 often difficult, a matter of judgment, and subject to limitations due to sample size and the
 availability of meaningful market-based information.

         Jefferies calculated market multiples for the comparable companies peer group by
 dividing enterprise value of each comparable company as of April 17, 2020 by the consensus
 projected 2020 EBITDA forecasts as estimated by equity research analysts. In selecting an
 applicable EBITDA multiple range to apply to the Reorganized Debtors, Jefferies considered a
Case 20-41308      Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                           Pg 6 of 33


 variety of factors, including both qualitative attributes and quantitative measures such as
 historical and projected EBITDA and capital expenditure amounts, production/reserve profiles,
 mine life, mining methods, EBITDA margins, size, growth and similarity in business lines.
 Jefferies then applied the selected range of multiples to the Reorganized Debtors' 2020
 forecasted EBITDA to determine a range of Enterprise Values.

                b. Discounted Cash Flow Analysis

         The discounted cash flow ("DCF") analysis is a forward-looking enterprise valuation
 methodology that estimates the value of an asset or business by calculating the present value of
 expected future cash flows to be generated by that asset or business. Under this methodology,
 projected future cash flows are discounted by the business' weighted average cost of capital (the
 "Discount Rate"). The Discount Rate reflects the estimated blended rate of return that would be
 required by debt and equity investors to invest in the business based on its capital structure. The
 Enterprise Value of the firm is determined by calculating the present value of the Reorganized
 Debtors' unlevered after-tax free cash flows based on the Projections plus an estimate for the
 value of the firm beyond the projection period known as the terminal value. The terminal value is
 derived by making certain adjustments to the forecasted cash flows to estimate "steady-state"
 cash flows beyond the forecast period and then applying a perpetuity growth rate. Jefferies then
 deducted the book value of total reclamation liabilities including end of mine life reclamation
 closure costs, which are not explicitly captured in the projections or terminal value calculation.

         To estimate the Discount Rate, Jefferies used the cost of equity and the after-tax cost of
 debt for the Reorganized Debtors, assuming a targeted long-term debt-to-total capitalization ratio
 based on the capitalization of Foresight at exit from bankruptcy based on the Plan. Jefferies
 calculated the cost of equity based on the "Capital Asset Pricing Model," which assumes that the
 required equity return is a function of the risk-free cost of capital and the relationship between a
 publicly traded stock's performance and the return on the broader market. To estimate the cost of
 debt, Jefferies estimated the Reorganized Debtors' cost of debt based on the calculated yield on
 the Reorganized Debtors' proposed exit financing, among other factors considered. In
 determining the perpetuity growth rate for the purpose of deriving the terminal value, Jefferies
 relied upon various analyses including a review of the long-term expectations for the thermal
 coal industry in the United States, among other factors. Although formulaic methods are used to
 derive the key estimates for the DCF methodology, their application and interpretation still
 involve complex considerations and judgments concerning potential variances in the projected
 financial and operating characteristics of the Reorganized Debtors, which in turn affect its cost of
 capital and terminal growth rate.

         In applying the above methodology, Jefferies utilized management's detailed Projections
 for the period beginning July 1, 2020, and ending December 31, 2024, to derive unlevered after-
 tax free cash flows. See Exhibit F. Free cash flow includes sources and uses of cash not reflected
 in the income statement, such as capital expenditures and changes in working capital, among
 others. These cash flows, along with the terminal value, are discounted back to the assumed
 Effective Date using a range of Discount Rates calculated in a manner described above to arrive
 at a range of Enterprise Values.
Case 20-41308   Doc 357   Filed 04/20/20 Entered 04/20/20 21:33:51   Main Document
                                     Pg 7 of 33



        THE VALUATION ANALYSIS IN THIS EXHIBIT D REFLECTS WORK
 PERFORMED BY JEFFERIES ON THE BASIS OF INFORMATION IN RESPECT OF THE
 BUSINESS AND ASSETS OF THE DEBTORS AVAILABLE TO JEFFERIES AS OF APRIL
 13, 2020 AND MARKET DATA AS OF APRIL 17, 2020. IT SHOULD BE UNDERSTOOD
 THAT, ALTHOUGH SUBSEQUENT DEVELOPMENTS MAY AFFECT JEFFERIES'
 CONCLUSIONS, JEFFERIES DOES NOT HAVE ANY OBLIGATION TO UPDATE,
 REVISE OR REAFFIRM ITS VALUATION ANALYSIS AND DOES NOT INTEND TO DO
 SO.

       JEFFERIES DID NOT INDEPENDENTLY VERIFY THE PROJECTIONS OR OTHER
 INFORMATION THAT JEFFERIES USED IN THE VALUATION ANALYSIS, AND NO
 INDEPENDENT VALUATIONS OR APPRAISALS OF THE DEBTORS WERE SOUGHT
 OR OBTAINED IN CONNECTION THEREWITH. THE VALUATION ANALYSIS WAS
 DEVELOPED SOLELY FOR PURPOSES OF THE PLAN AND THE ANALYSIS OF
 POTENTIAL RELATIVE RECOVERIES TO CREDITORS THEREUNDER. THE
 VALUATION ANALYSIS REFLECTS THE APPLICATION OF VARIOUS VALUATION
 TECHNIQUES, DOES NOT PURPORT TO BE AN OPINION AND DOES NOT PURPORT
 TO REFLECT OR CONSTITUTE APPRAISALS, LIQUIDATION VALUES, OR
 ESTIMATES OF THE ACTUAL MARKET VALUE THAT MAY BE REALIZED THROUGH
 THE SALE OF ANY SECURITIES TO BE ISSUED OR ASSETS TO BE SOLD PURSUANT
 TO THE PLAN, WHICH MAY BE SIGNIFICANTLY DIFFERENT THAN THE AMOUNTS
 SET FORTH IN THE VALUATION ANALYSIS.

       THE VALUE OF AN OPERATING BUSINESS IS SUBJECT TO NUMEROUS
 UNCERTAINTIES AND CONTINGENCIES, WHICH ARE DIFFICULT TO PREDICT AND
 WILL FLUCTUATE WITH CHANGES IN FACTORS AFFECTING THE FINANCIAL
 CONDITION AND PROSPECTS OF SUCH A BUSINESS. AS A RESULT, THE
 VALUATION ANALYSIS IS NOT NECESSARILY INDICATIVE OF ACTUAL
 OUTCOMES, WHICH MAY BE SIGNIFICANTLY MORE OR LESS FAVORABLE THAN
 THOSE SET FORTH HEREIN. BECAUSE SUCH ESTIMATES ARE INHERENTLY
 SUBJECT TO UNCERTAINTIES, NEITHER THE DEBTORS, JEFFERIES NOR ANY
 OTHER PERSON ASSUMES RESPONSIBILITY FOR THEIR ACCURACY. IN ADDITION,
 THE POTENTIAL VALUATION OF NEWLY ISSUED SECURITIES IS SUBJECT TO
 ADDITIONAL UNCERTAINTIES AND CONTINGENCIES, ALL OF WHICH ARE
 DIFFICULT TO PREDICT. ACTUAL MARKET PRICES OF SUCH SECURITIES AT
 ISSUANCE WILL DEPEND UPON, AMONG OTHER THINGS, PREVAILING INTEREST
 RATES, CONDITIONS IN THE FINANCIAL AND COMMODITY MARKETS, THE
 ANTICIPATED INITIAL SECURITIES HOLDINGS OF PREPETITION CREDITORS, SOME
 OF WHICH MAY PREFER TO LIQUIDATE THEIR INVESTMENT RATHER THAN HOLD
 IT ON A LONG-TERM BASIS, THE POTENTIALLY DILUTIVE IMPACT OF CERTAIN
 EVENTS, INCLUDING THE ISSUANCE OF EQUITY SECURITIES UPON THE EXERCISE
 OF WARRANTS OR PURSUANT TO ANY EMPLOYEE INCENTIVE COMPENSATION
 PLAN, AND OTHER FACTORS WHICH GENERALLY INFLUENCE THE PRICES OF
 SECURITIES.
Case 20-41308      Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                           Pg 8 of 33


 Jefferies assumed that the Projections were reasonably prepared in good faith and on a basis
 reflecting the Debtors' best estimates and judgments as to the future operating and financial
 performance of the Reorganized Debtors. The Valuation Analysis assumed that the actual
 performance of the Reorganized Debtors will correspond to the Projections in all material
 respects. If the business performs at levels below or above those set forth in the Projections, such
 performance may have a materially negative or positive impact, respectively, on the Valuation
 Analysis and estimated potential ranges of Enterprise Value and Equity Value therein.

 The Valuation Analysis does not constitute a recommendation to any holder of Allowed Claims
 or any other person as to how such person should vote or otherwise act with respect to the Plan.
 Jefferies has not been requested to and does not express any view as to the potential trading
 value of the Reorganized Debtors' securities on issuance or at any other time.

 The Projections include assumptions and estimates regarding the value of tax attributes and the
 impact of any cancellation of indebtedness income on the Reorganized Debtors. Such matters are
 subject to many uncertainties and contingencies that are difficult to predict. Any changes to the
 assumptions on the availability of tax attributes or the impact of cancellation of indebtedness
 income could materially impact the Valuation Analysis.

 THE SUMMARY SET FORTH IN THIS EXHIBIT D DOES NOT PURPORT TO BE A
 COMPLETE DESCRIPTION OF THE VALUATION ANALYSIS PERFORMED BY
 JEFFERIES. THE PREPARATION OF A VALUATION ANALYSIS INVOLVES VARIOUS
 DETERMINATIONS AS TO THE MOST APPROPRIATE AND RELEVANT METHODS OF
 FINANCIAL ANALYSIS AND THE APPLICATION OF THESE METHODS IN THE
 PARTICULAR CIRCUMSTANCES AND, THEREFORE, SUCH AN ANALYSIS IS NOT
 READILY SUITABLE TO SUMMARY DESCRIPTION. THE VALUATION ANALYSIS
 PERFORMED BY JEFFERIES IS NOT NECESSARILY INDICATIVE OF ACTUAL
 VALUES OR FUTURE RESULTS, WHICH MAY BE SIGNIFICANTLY MORE OR LESS
 FAVORABLE THAN THOSE DESCRIBED HEREIN.
 JEFFERIES IS ACTING AS INVESTMENT BANKER TO THE DEBTORS, AND HAS NOT
 BEEN, WILL NOT BE RESPONSIBLE FOR AND WILL NOT PROVIDE ANY TAX,
 ACCOUNTING, ACTUARIAL, LEGAL OR OTHER SPECIALIST ADVICE.
Case 20-41308   Doc 357   Filed 04/20/20 Entered 04/20/20 21:33:51   Main Document
                                     Pg 9 of 33


                                    Exhibit E
                               Liquidation Analysis
Case 20-41308          Doc 357           Filed 04/20/20 Entered 04/20/20 21:33:51                                 Main Document
                                                    Pg 10 of 33


                                          FORESIGHT ENERGY LP, et al
                                    Hypothetical Liquidation Analysis
                                                        April 20, 2020


                                                 TABLE OF CONTENTS




   1. Introduction..............................................................................................................E-2
   2. General Approach.....................................................................................................E-2
   3. Summary Results......................................................................................................E-5
   4. Notes to the Liquidation Analysis ............................................................................E-6
Case 20-41308           Doc 357       Filed 04/20/20 Entered 04/20/20 21:33:51                     Main Document
                                                 Pg 11 of 33



                                   FORESIGHT ENERGY LP, et al.
                                      Hypothetical Liquidation
                                            Analysis1
     1. INTRODUCTION

             Section 1129(a)(7) of the Bankruptcy Code requires that each holder of an impaired
     allowed claim or interest either (i) accepts the plan of reorganization, or (ii) receives or
     retains under the plan, as of the effective date of the plan, value that is not less than the
     value such holder would receive or retain if the applicable debtor were liquidated under
     chapter 7 of the Bankruptcy Code on the effective date. This is often referred to as the
     “Best Interests Test.”

             The management of Foresight Energy LP and its subsidiaries (collectively, the
     “Debtors”) believes that the Debtors’ plan of reorganization (the “Plan”) satisfies the Best
     Interests Test, and that the holders of allowed claims and equity interests in each impaired
     class will receive at least as much under the Plan as they would if the Debtors were liquidated
     under chapter 7 of the Bankruptcy Code. To demonstrate that the Plan satisfies the Best
     Interests Test, the Debtors present this hypothetical liquidation analysis (the “Liquidation
     Analysis”).

             The Liquidation Analysis was prepared by FTI Consulting, Inc. (“FTI”), one of the
     Debtors’ professionals, with the assistance of and based on information provided by the
     Debtors’ management and other professionals retained by the Debtors. Underlying this
     Liquidation Analysis are a number of estimates and assumptions that are inherently subject to
     significant economic, competitive, and operational uncertainties and contingencies beyond the
     control of the Debtors. The Debtors believe that this Liquidation Analysis and the conclusions
     set forth herein are fair and accurate and represent the best judgment of FTI and the Debtors’
     management with regard to the results of a hypothetical chapter 7 liquidation of the Debtors.

            Section 2 hereof summarizes the general approach used to create this Liquidation
     Analysis, including certain high-level assumptions. Section 3 provides an overview of the
     Liquidation Analysis itself, and a more detailed summary is attached hereto as Annex 1.
     Section 4 notes certain more-detailed assumptions upon which the Liquidation Analysis is
     based.

     2. GENERAL APPROACH

              The Liquidation Analysis sets forth the estimated values that might be obtained upon
     disposition of the Debtors’ assets pursuant to a hypothetical chapter 7 liquidation, as an
     alternative to continued operation of the business as proposed under the Plan. Accordingly,
     the values discussed herein are different from amounts referred to in the Plan, which
     illustrates the value of the Debtors’ business as a going concern.
 1
       Capitalized terms not defined herein shall have the meanings ascribed to them in the Disclosure Statement, to
       which this analysis is attached as Exhibit E.


                                                           E-2
Case 20-41308     Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                          Pg 12 of 33



         The Liquidation Analysis assumes a hypothetical conversion of the Debtors’ Chapter 11
 Cases to a chapter 7 liquidation on May 31, 2020 (the “Liquidation Date”). Subject to certain
 pro forma adjustments as set forth herein, the balance sheets of each of the Debtors as of
 February 29, 2020 are used as reasonable proxies for their respective hypothetical balance
 sheets as of the Liquidation Date.

         The Liquidation Analysis acknowledges that Debtors filed for protection under
 chapter 11 of the bankruptcy code on March 10, 2020 and were successful in obtaining the
 DIP Facility, comprised of (a) $100 million in principal amount of DIP New Money
 Commitments and (b) $75 million in principal amount of DIP Roll-Up Loans. The
 Liquidation Analysis assumes that a trustee must be successful in obtaining either use of cash
 collateral or new financing to manage the chapter 7 process to its completion.

         The Liquidation Analysis assumes a shutdown of operations following a conversion to
 chapter 7 and that none of the Debtors’ assets would be sold as going-concern businesses. This
 assumption is made because of the assessment of the Debtors’ management and advisors that,
 in the wake of chapter 7 conversions and consequent disruption and attrition, there is a low
 likelihood that the Debtors or substantial business units of the Debtors could continue
 operations and do so in a manner that yields material positive incremental cash flow.
 Furthermore, the Debtors’ businesses are managed and run by mine-complex based business
 units across legal entities and localities, and certain business functions, such as sales and
 marketing, engineering, finance, legal, and human resources are shared across business units.
 These factors increase the complexity of selling business units as going concerns, as well as the
 difficulty of obtaining additional financing for such a sale process.

        The liquidation of all of the Debtors’ assets is assumed to occur following the conversion.
 For purposes of the Liquidation Analysis, lower-recovery and higher-recovery estimates were
 made based on two scenarios for the liquidation:

       1. Lower-Recovery Scenario: The lower-recovery scenario assumes forced liquidation
          values (“FLV”), wherein circumstances compel the Debtors to sell their assets with
          immediacy. In this scenario, substantially all assets are assumed to be sold by the
          chapter 7 trustee within a 90-day period. Following the primary liquidation phase,
          an additional 12-month period is assumed to be required for the administrative
          completion of the chapter 7 case.

       2. Higher-Recovery Scenario: The higher-recovery scenario assumes orderly
          liquidation values (“OLV”), wherein circumstance enable a chapter 7 trustee a
          reasonable period of time to manage a process to prepare, market, and sell assets. In
          this scenario, substantially all assets are assumed to be sold by the chapter 7 trustee
          within a 12-month period. Following the primary liquidation phase, an additional
          12-month period is assumed to be required for the administrative completion of the
          chapter 7 case.
       3. Mid-Range Scenario: The mid-recovery scenario is calculated as the mean of the
          lower-recovery scenario and the higher-recovery scenario.


                                                E-3
Case 20-41308     Doc 357     Filed 04/20/20 Entered 04/20/20 21:33:51           Main Document
                                         Pg 13 of 33



        Estimated liquidation values of all asset categories on both an FLV and OLV basis
 were based on the business judgment and experience of the Debtors’ management and
 advisors.

         In both lower-recovery and higher-recovery scenarios, a source of funding (whether
 from use of cash collateral or from third- party financing) is assumed. The higher-recovery
 scenario requires additional resources from the Debtors and the chapter 7 trustee’s
 professionals over a longer period in order to realize greater asset values, compared to the
 lower-recovery scenario. The likelihood of obtaining sufficient funding to conduct the
 liquidation process assumed in the either scenario is highly speculative. To the extent
 sufficient funding cannot be procured, the estimated proceeds from the hypothetical
 liquidation of the Debtors’ assets would be less than those reflected in the Liquidation
 Analysis, decreasing estimated recoveries (or in the case of Classes projected to receive 0%
 recovery, estimated recoveries would remain 0%).

         The Liquidation Analysis assumes that holders of Claims and Interests recover (if at
 all) according to their relative priority under applicable law. To date, the Bankruptcy Court
 has not estimated or otherwise fixed the total amount of Allowed Claims. Accordingly, the
 Debtors’ good-faith estimates of Allowed Claims are used for purposes of this Liquidation
 Analysis. Such estimates are based upon: (a) the Claims listed on the Debtors’ Schedules;
 (b) the Proofs of Claim filed to date; and (c) the Debtors’ estimates of additional Claims that
 are not currently asserted in these Chapter 11 Cases but that would be asserted and allowed in
 a chapter 7 liquidation, such as trustee and professional fees, operational wind-down costs,
 and other Claims that would be entitled to administrative expense priority (“Administrative
 Claims”). The Debtors recognize that the conversion of their Chapter 11 Cases to a chapter 7
 liquidation would trigger additional General Unsecured Claims, such as rejection damages
 Claims for executory contracts that would be assumed under the Plan. The Debtors, however,
 have not exhaustively estimated all such Claims for purposes of the Liquidation Analysis
 because they do not believe that the inclusion of such additional Claims would have a material
 impact on the conclusions of the Liquidation Analysis.

      NOTHING CONTAINED IN THIS LIQUIDATION ANALYSIS IS INTENDED TO
 BE OR CONSTITUTES A CONCESSION OR ADMISSION OF THE DEBTORS. THE
 ESTIMATED AMOUNT OF ALLOWED CLAIMS SET FORTH IN THIS LIQUIDATION
 ANALYSIS SHOULD NOT BE RELIED UPON FOR ANY OTHER PURPOSE,
 INCLUDING, WITHOUT LIMITATION, ANY DETERMINATION OF THE VALUE OF
 ANY DISTRIBUTION TO BE MADE ON ACCOUNT OF ALLOWED CLAIMS UNDER
 THE PLAN. THE ACTUAL AMOUNT OF ALLOWED CLAIMS IN THESE CHAPTER 11
 CASES COULD MATERIALLY DIFFER FROM THE ESTIMATED AMOUNTS SET
 FORTH IN THE LIQUIDATION ANALYSIS.

         The determination of the cost of and hypothetical proceeds from the liquidation of the
 Debtors’ assets is an uncertain process involving the extensive use of estimates and
 assumptions that, although considered reasonable by the Debtors, are inherently subject to
 significant business, economic, and competitive uncertainties and contingencies beyond the


                                               E-4
Case 20-41308       Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51               Main Document
                                            Pg 14 of 33


 control of the Debtors, their management, and their advisors. Inevitably, some assumptions in
 the Liquidation Analysis would not materialize in an actual chapter 7 liquidation, and
 unanticipated events and circumstances could affect the ultimate results in an actual chapter 7
 liquidation. The Liquidation Analysis was prepared for the sole purpose of generating a
 reasonable good faith estimate of the proceeds that would be generated if the Debtors were
 liquidated in accordance with chapter 7 of the Bankruptcy Code. The underlying financial
 information in the Liquidation Analysis was not compiled or examined by an independent
 accountant.

      NEITHER THE DEBTORS NOR THEIR ADVISORS MAKE ANY
 REPRESENTATIONS OR WARRANTIES REGARDING THE ACCURACY OF THE
 ESTIMATES AND ASSUMPTIONS CONTAINED HEREIN, OR A TRUSTEE’S ABILITY
 TO ACHIEVE FORECASTED RESULTS. IN THE EVENT THAT THESE CHAPTER 11
 CASES ARE CONVERTED TO A CHAPTER 7 LIQUIDATION, ACTUAL RESULTS
 COULD VARY MATERIALLY FROM THE ESTIMATES AND PROJECTIONS SET
 FORTH IN THIS LIQUIDATION ANALYSIS.

 3. SUMMARY OF RESULTS

        The proceeds from the hypothetical liquidation of the assets of each Debtor were
 estimated based on the assumptions discussed herein, and then applied to the estimated
 amounts of Allowed Claims against each such Debtor to determine liquidation recovery
 estimates for each Class of Claims and Interests under the Plan. These liquidation recovery
 estimates were compared to the estimated recoveries under the Plan. As shown in the table
 below, for each Class of Claims or Interests, liquidation under chapter 7 of the Bankruptcy
 Code would yield recoveries that are no better—and, in many cases, worse— than the
 recoveries available pursuant to the proposed chapter 11 Plan.

                                                               Estimated      Estimated Recovery in
   Class                  Description                          Recovery            Liquidation
                                                             Under the Plan   Low     Mid      High
   N/A     DIP Claims                                            100%         58%    100%      100%
    1      Other Secured Claims                                  100%         N/A     N/A       N/A
    2      Other Priority Claims                                 100%          0%     0%        0%
    3      First Lien Facility Claims                           26.9%          0%     2%       12%
    4      Second Lien Notes Claims                              3.8%          0%     0%        0%
    5      General Unsecured Claims                               TBD          0%     0%        0%
    7      Intercompany Claims                                100% or 0%       0%     0%        0%
    8      Intercompany Interests                             100% or 0%       0%     0%        0%
    9      Interests in FELP and Interests in GP LLC              0%           0%     0%        0%
   N/A     Priority Tax Claims                                   100%          0%     0%        0%
   N/A     Administrative Claims                                 100%          0%     0%        0%




                                                       E-5
Case 20-41308           Doc 357       Filed 04/20/20 Entered 04/20/20 21:33:51                     Main Document
                                                 Pg 15 of 33


     4. NOTES TO THE LIQUIDATION ANALYSIS

             The Liquidation Analysis reflects the estimated proceeds generated from the
     liquidation of the assets in addition to cash estimated to be held by the Debtors on the
     Liquidation Date that would be available to a chapter 7 trustee for distribution
     (collectively, the “Liquidation Proceeds”). The trustee would use the Liquidation
     Proceeds to satisfy first the cost of the liquidation, including wind-down costs and trustee
     fees (such costs, the “Liquidation Costs”), and Secured Claims, Administrative Claims,
     Priority Claims, including additional claims that are estimated to be triggered by a chapter
     7 liquidation. Any remaining net Liquidation Proceeds would then be allocated to holders
     of General Unsecured Claims and Equity Interests in accordance with the priorities set
     forth in section 726 of the Bankruptcy Code.

            The Liquidation Analysis provides for higher- and lower-recovery percentages for
     Claims and Interests upon the trustee’s application of the Liquidation Proceeds. The higher-
     and lower-recovery ranges reflect higher and lower ranges of estimated Liquidation Proceeds
     from the trustee’s sale of the Debtors’ assets and the cost of conducting the liquidation and
     administering the chapter 7 case, based largely upon differences in the time allotted for
     monetization of assets, described previously. The mid-recovery scenario is calculated as the
     mean of the lower-recovery scenario and the higher-recovery scenario.

     1. Book Values

          Unless otherwise stated, the book values used in the Liquidation Analysis are the
           unaudited net book values of each of the Debtors as of February 29, 2020.2 These
           book values, in combination with pro forma adjustments, are assumed to be
           representative of the Debtors’ assets as of the hypothetical Liquidation Date.
          The book values have not been subject to any completed review, compilation or
           audit by an independent accounting firm due to the timing of this analysis.
     2. Cash (Including Cash Equivalents)

          The liquidation values for each of the Debtors are based on forecasted Cash balances
           as of May 31, 2020, which take into account the Debtors’ projected use of Cash
           between March 10, 2020 and the hypothetical Liquidation Date.

          The Liquidation Analysis assumes that the Debtors’ operations during the liquidation
           period would not generate additional Cash available for distribution except for
           proceeds from the disposition of non-Cash assets.




 2
       The individual balances presented herein as “unaudited” balances as of February 29, 2020 are not audited on a
       stand-alone basis. Such individual amounts are consistent with the Debtors’ general ledger and accounting
       records underlying its unaudited February 29, 2020 financial statements.


                                                          E-6
Case 20-41308       Doc 357     Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                           Pg 16 of 33


        The liquidation value of all Cash held by the Debtors is estimated to be 100% of the
         projected net book value as of the Liquidation Date as no third parties have control of
         any Cash.

  3. Trade Accounts Receivable

        The analysis of accounts receivable assumes that a chapter 7 trustee would retain
         certain existing staff to handle an aggressive collection effort for the Debtors’
         outstanding trade accounts receivable.

        The Debtors’ trade receivables are generally concentrated among a relatively small
         group of comparatively large customers, primarily utilities. The Debtors’ analysis takes
         into consideration the risk that collections during a liquidation of the Debtors may be
         compromised by claims for damages for breaches of customer contracts, especially
         where the pricing of such contracts is below the expected replacement pricing for similar
         volumes. Customers may attempt to set off outstanding amounts owed to the Debtors
         against such claims.

        For purposes of the Liquidation Analysis, the liquidation values of accounts
         receivable were estimated to range from 80% to 90% of the net book values.

 4. Other Receivables

         “Other Receivables” is comprised primarily of rebates due from vendors. Recouping
          money from vendors whose purchase orders and contracts will be broken, and invoices
          gone unpaid is anticipated to present significant challenges. As such, no recovery is
          estimated for the Other Receivables.

 5. Due from Affiliates

         The Debtors have extensive relationships with parties that hold equity positions in or are
          otherwise affiliated with the Debtors. These affiliated parties include Murray Energy,
          Foresight Reserves, and Javelin.

         Collection of other amounts from the affiliated parties will be very difficult because the
          affiliated parties will likely claim offsetting amounts due from the Debtors, further
          reducing the likelihood of any payments. In addition, Murray Energy filed for
          Chapter 11 protection prior to the Debtors and will likely continue to be in bankruptcy
          as of the Liquidation Date.

             o Affiliated party Javelin is expected to claim certain setoffs and other claims in a
               liquidation of the Debtors, reducing expected recoveries to 15% to 40%.




                                                  E-7
Case 20-41308       Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51             Main Document
                                            Pg 17 of 33


 6. Financing Receivables from Affiliates

         “Financing Receivables” from the affiliated parties relate to the accounting for
          sale/leaseback arrangements between the Debtors and certain affiliates. In a liquidation
          scenario, this contract would likely be rejected resulting in no value in a liquidation.

 7. Inventories – Parts and Supplies

        “Parts and Supplies” consist of the net book value of parts and supplies, which include
         explosives, tires, steel and other raw materials as well as spare parts and other
         consumables used in the mining process. Amounts displayed are net of an allowance for
         obsolescence.

        Parts and Supplies used in the mining process tend to be very specialized and may be
         used to support equipment and machinery specific to the Debtors. As a result, it is
         estimated that the recovery rate for Parts and Supplies will be between 20% and 35%.

 8. Inventories – Coal

        The Debtors’ coal inventories are composed primarily of processed coal and a minor
         amount of raw coal located at various mining complexes, preparation plants, and trans-
         loading facilities. The Liquidation Analysis assumes that raw coal inventories as of the
         Liquidation Date would be cleaned and processed following the conversion and would
         be sold at comparable values compared to processed coal.

        Revenues from the liquidation of coal inventory would be reduced by the payment of
         extraction taxes and royalties.

        In the event of liquidation, it is anticipated that due to the challenging environment in
         the current coal market, return on sales of inventory would be materially impaired.
         Furthermore, typically coal held in inventory for extended periods tends to be of lesser
         quality, yielding lower value in the event of a sale. As a result, it is estimated that the
         recovery rate on coal inventory will be between 35% and 55%.

 9. Deferred Longwall Costs

         The costs incurred to prepare operations for longwall mining are significant. For
          accounting purposes, these costs are not expensed as incurred. Rather, they are
          capitalized on the balance sheet and expensed as the coal is mined in the future. This
          book asset would have no value in a liquidation.

 10. Prepaids and Other Assets

        “Prepaids and Other Assets” consist of the net book value of prepayments of royalties
         due to lessors of leased mineral rights recoupable against royalties owed on future


                                                   E-8
Case 20-41308      Doc 357     Filed 04/20/20 Entered 04/20/20 21:33:51              Main Document
                                          Pg 18 of 33


        revenues from the underlying coal. This category also includes the book value of
        prepayments to insurance providers, surety bond issuers and prepayments to satisfy
        other requirements of third parties.

       Recouping money for prepaid royalties from lessors whose leases will be broken and
        royalties gone unpaid and from parties whose relationships with the Debtors will likely
        be terminated, is anticipated to present significant challenges. As such, no recovery is
        estimated for the current portion of prepaid royalties.


 11. Contract Intangible Asset

        This de minimis book asset would have no value in a liquidation.

 12. Mineral Rights, Land and Land Rights

       Mineral Rights

           o “Mineral Rights” includes asset and accumulated depletion accounts for
             mineral rights, land and land rights, the leased and owned coal interests (“Coal
             Reserves”), as well as surface land. The majority of the coal mined by the
             Debtors is not owned by the Debtors, rather, the coal is owned by third parties.
             These third parties range from large companies whose business is to own and
             lease coal to small individual land owners.

           o Hillsboro, Macoupin and Williamson Mines: Coal Reserves at the
             Hillsboro, Macoupin and Williamson mines are leased from Natural
             Resource Partners (“NRP”). All of the Debtors’ mines are located in
             Southern Illinois. Upon the occurrence of an event of default by the
             Debtors under such leases, NRP has certain rights to make claims or take
             actions against the assets located at the Hillsboro, Macoupin and
             Williamson mines. Thus, no recovery is estimated for these assets.
           o Sugar Camp Mine: The following discussion applies to Mineral Rights at
             properties of the Sugar Camp Mine where the Coal Reserves are not
             leased from NRP.

                      The U.S. coal market is in decline with constant pressures on
                       production volumes and prices. In a market with extensive supply,
                       heavy regulation, and a current plethora of assets available for sale, it
                       is anticipated that it will be difficult to capture the value of current
                       Coal Reserves even though the ARO liabilities associated with these
                       assets are assumed to be guaranteed by the surety bonds currently in
                       place (see Note 15 related to wind-down costs).

                      Additionally, the majority of the Debtors’ Coal Reserves are leased
                       from third parties (the “Lessors”). Once a liquidation process
                       commences, it is likely that the Lessors would attempt to initiate legal



                                                 E-9
Case 20-41308    Doc 357     Filed 04/20/20 Entered 04/20/20 21:33:51          Main Document
                                        Pg 19 of 33


                     actions to regain control of the Coal Reserves. These actions would, at
                     a minimum, chill the marketing process and could preclude any sale of
                     the Coal Reserves by the Debtors.

                    The Debtors and their advisors estimate the potential recoveries for
                     Coal Reserves as of May 31, 2020 will range between 0% (should
                     Lessors legal actions preclude a sale of the Coal Reserves) and 15%
                     (where sale of the Coal Reserves is possible but hampered by the poor
                     marketing environment) of asset value. To avoid the double counting
                     of the estimated liquidation proceeds, those amounts discussed in the
                     following category, Land and Land Rights, have been deducted from
                     this category, Mineral Rights.

          o Land and Land Rights

                    This category includes Debtor-owned land (approximately 10,000
                     acres) and contracted land rights including rights-of-way. The primary
                     land uses in the vicinity of the Debtors’ mines are coal mining and
                     agriculture with the estimated sale price per acre for land outside the
                     permitted or undisturbed areas from $1,000 to $5,000 per acre
                     depending on location and current use. The amount per acre for land
                     located within the permitted or disturbed areas is estimated to bring
                     50% of the undisturbed land. This results in an estimated recovery rate
                     of between 32% and 54% of net book value.

 13. Net Plant and Equipment

      “Net Plant and Equipment” includes asset and accumulated depreciation accounts for
       fixed assets, including:

          o Buildings and Structures—which primarily consists of preparation plants,
            load-outs, and land as well as leasehold and building improvements;

          o Machinery and Equipment—which primarily consists of mining, and
            support equipment, as well as vehicles, power distribution equipment, and
            office equipment;

          o Furniture and Fixtures—which include the additions and improvements to
            make office buildings functionable; and

          o Computer Equipment—which includes equipment support the IT
            functions at the mines and corporate offices.

      Net Plant and Equipment is estimated to return an average of between 7% and
       15% of the net asset value across all mines.




                                             E-10
Case 20-41308     Doc 357     Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                         Pg 20 of 33


          o Hillsboro, Macoupin and Williamson Mines

                     As discussed above, the Coal Reserves at the Hillsboro, Macoupin
                      and Williamson mines are leased from NRP. Upon the occurrence
                      of an event of default by the Debtors under such leases, NRP has
                      certain rights to make claims and take actions against the assets
                      located at these mines.

                     In the case of Hillsboro, NRP has a claim against the plant and
                      equipment located both underground and on the surface. Thus, no
                      recovery is estimated for these assets.

                     At Macoupin and Williamson, NRP has a claim against the plant
                      and equipment located underground but not against plant and
                      equipment on the surface. Thus, no recovery is estimated for the
                      underground assets.

          o Other Properties: The following discussion applies to Net Plant and
            Equipment at properties of the Debtors other than the Hillsboro,
            Macoupin and Williamson mines.

                     A majority of the stationary items such as prep plants, crushers,
                      and office buildings are projected to return near zero value as the
                      cost to dismantle and dispose of such assets is estimated to equal
                      or exceed their sale value.

                     Related to moveable machinery and equipment, the market
                      continues to be flooded with new and used mining equipment for
                      sale. Recovery of 20% to 40% of net book value has been used for
                      this analysis.

                     Large lots of office furniture and fixtures generally can be
                      liquidated at 25% of book value. Due to the remote location of the
                      Debtors’ office furniture and fixtures and attendant moving costs,
                      the Liquidation Analysis uses an estimated liquidation value of
                      10% to 20% of book value.

                     The liquidation value of the Debtors’ computer equipment is
                      estimated between 10% to 20% of book value.

 14. Other Long-Term Assets

      This asset category consists of several long-term deposits and operating-lease right-of-use
       assets.




                                               E-11
Case 20-41308          Doc 357       Filed 04/20/20 Entered 04/20/20 21:33:51                     Main Document
                                                Pg 21 of 33


            o The Debtors’ long-term deposits support their (a) surety-bond program and
              (b) worker-compensation-insurance program.3 Any recovery would be difficult
              since the related third parties would, probably successfully, take control of the
              deposits and offset them against future liabilities. No recovery is estimated for
              this category.

            o Operating-lease right-of-use assets are related to lease accounting and would have no
              value in a liquidation.

     15. Liquidation Costs

            Liquidation Costs are based on historical experience in other chapter 7 cases and are
             estimated to range between 1.5% and 3% of the Liquidation Proceeds, excluding Cash.

            o The Liquidation Costs include the projected fees of attorneys, financial advisors,
              accountants, and other professionals retained by the chapter 7 trustee or the
              Creditors’ Committee. The Liquidation Analysis assumes that professional fees
              would range from $8 million to $15 million, based on $0.9 million of estimated fees
              per month during the primary liquidation phase (three, seven and ½, and twelve
              months in the lower, middle, and higher-recovery scenarios).

            o The wind-down costs also assume that all operations workers receive WARN
              notices on the hypothetical conversion date and stay on staff for 90 days post-
              conversion to shut down the mines, mothball and remove equipment, assist with the
              liquidation of coal inventory, and prepare the mines for liquidation/sale. A certain
              level of SG&A staff will need to be retained over the liquidation period to assist the
              trustee and its advisers to realize the projected liquidation values and assist the
              trustee’s maintenance of the Debtors’ books and records and ongoing affairs. These
              resources are assumed to diminish over time as the assets are liquidated.

            o Transaction costs (such as broker or liquidator fees) related to the liquidation of
              owned and leased Coal Reserves, other land assets, and other fixed assets
              (principally buildings, machinery, and equipment) are not included as a separate
              cost of the liquidation process, but rather incorporated and netted from projected
              Liquidation Proceeds of such assets.

     16. Claims

            o The categories of Claims used in the Liquidation Analysis are consistent with the
              definitions and descriptions in the Plan and Disclosure Statement Documents. They
              include the following:

                   o DIP Claims: This category includes $175 million of principle related Claims
                     plus accrued interest from the last interest payment date through May 31,

 3
         These programs and the related deposits are described in more detail in the Debtors’ first day pleadings.
 See Surety Bond Motion [ECF No. 9]; Wages and Workforce Obligations Motion [ECF No. 6].


                                                         E-12
Case 20-41308   Doc 357    Filed 04/20/20 Entered 04/20/20 21:33:51           Main Document
                                      Pg 22 of 33


                2020 for a total Claim amount of $176 million. These Claims arise from,
                under or in connection with the DIP Facility. The Liquidation Analysis
                estimates such Claims would receive between 58% to 100% recovery in a
                chapter 7 liquidation.

            o First Lien Facility Claims: This category includes approximately $844 million
              of Claims arising from, based upon, or relating to the First Lien Credit
              Agreement Documents (net of $75 million of DIP Roll-Up Loans). The
              Liquidation Analysis estimates that such Claims would recover between 0%
              and 12% in a chapter 7 liquidation.

            o Second Lien Notes Claims: This category includes approximately $472
              million of Claims arising from, based upon, or relating to the Second Lien
              Notes Indenture. The Liquidation Analysis estimates such Claims would
              receive no recovery in a chapter 7 liquidation.

            o Administrative Claims: This category includes Claims entitled to
              administrative priority, including Claims entitled to such priority under
              section 503(b)(9) of the Bankruptcy Code. The Liquidation Analysis
              estimates that there would be approximately $39 million of such Claims, all
              of which would receive no recovery in a chapter 7 liquidation.

            o Priority Tax and Other Priority Claims: This category includes Claims
              entitled to priority under section 507(a) of the Bankruptcy Code, excluding
              Administrative Claims. The Liquidation Analysis estimates that there would
              be approximately $12 million of such Claims, all of which would receive no
              recovery in a chapter 7 liquidation.

            o General Unsecured Claims: This category includes any Claim that is not
              (a) a DIP Claim, (b) an Administrative Claim or Statutory Fee, (c) a Priority
              Tax Claim, (d) a Priority Tax and Other Priority Claim, (e) an Other Secured
              Claim, (f) a First Lien Facility Claim, (g) a Second Lien Notes Claim, or (h)
              an Intercompany Claim. The Liquidation Analysis estimates that there
              would be approximately $75 million of such Claims. The Liquidation
              Analysis estimates that all such Claims would receive no recovery in a
              chapter 7 liquidation.

                      $12 million of the estimated General Unsecured Claims are estimated
                       rejection-damages Claims. As discussed above, the Debtors have not
                       exhaustively estimated all such Claims for purposes of the
                       Liquidation Analysis because they do not believe that the inclusion of
                       such additional Claims would have a material impact on the
                       conclusions of the Liquidation Analysis.

            o Intercompany Claims: This category includes all Claims against a Debtor
              that are held by another Debtor. The Liquidation Analysis estimates that
              such Claims would receive no recovery in a chapter 7 liquidation.




                                           E-13
Case 20-41308   Doc 357   Filed 04/20/20 Entered 04/20/20 21:33:51       Main Document
                                     Pg 23 of 33


            o Interests in FELP and Interests in GP LLC: This category includes all
              Interests in GP LLC and all Interests in FELP, including the FELP Common
              LP Units, the FELP Subordinated LP Units, and the IDRs. The Liquidation
              Analysis estimates that such Interests would receive no recovery in a
              chapter 7 liquidation.




                                         E-14
Case 20-41308   Doc 357   Filed 04/20/20 Entered 04/20/20 21:33:51   Main Document
                                     Pg 24 of 33


                                     ANNEX 1


                      Summary of Debtors’ Liquidation Analysis
    Case 20-41308                         Doc 357             Filed 04/20/20 Entered 04/20/20 21:33:51                                                           Main Document
                                                                         Pg 25 of 33
Annex 1: Summary of Debtors' Liquidation Analysis




                                                                                          Estimated Recovery Rates                           Estimated Recovery Values
($ in thousands)                                 Footnotes:      Book Value1              Low         Mid        High            Low                      Mid                  High
Liquidation Proceeds:
Cash and Cash Equivalents                              2                    50,125           100%         100%    100%       $         50,125         $         50,125         $    50,125
Trade Accounts Receivable                              3                    11,439            80%          85%     90%                  9,151                    9,723              10,295
Other Receivables                                      4                     1,921             0%           0%      0%                    ‐                        ‐                   ‐
Due from affiliates                                    5                    21,474             6%          11%     17%                  1,337                    2,451               3,566
Financing Receivables from Affiliates                  6                    60,111             0%           0%      0%                    ‐                        ‐                   ‐
Inventory ‐ Parts & Supplies                           7                    14,494            20%          28%     35%                  2,899                    3,986               5,073
Inventory ‐ Coal                                       8                    55,121            35%          45%     55%                 19,292                   24,804              30,317
Deferred longwall costs                                9                    20,059             0%           0%      0%                    ‐                        ‐                   ‐
Prepaids and Other Assets                             10                    24,912             0%           0%      0%                    ‐                        ‐                   ‐
Contract Intangible Asset                             11                       586             0%           0%      0%                    ‐                        ‐                   ‐
Mineral rights, land, and land rights (net)           12                 1,281,006             1%           7%     12%                 17,360                   85,092             152,825
Plant, equipment, and development (net)               13                   624,493             7%          11%     15%                 45,946                   68,918              91,891
Other long‐term assets                                14                    13,512             0%           0%      0%                      ‐                        ‐                   ‐
Total Assets/Gross Proceeds                                      $       2,179,254              7%         11%     16%   $         146,111        $         245,101        $       344,091

1
Total book value balance differs from ending 2/29 balance sheet due to cash being projected as of 5/31.

Less Liquidation Costs:
Trustee Fees                                          15                                                                                (4,409)                  (3,645)            (2,880)
Professional Fees                                     15                                                                                (7,656)                 (11,484)           (15,312)
Wind‐down Costs                                       15                                                                               (31,145)                 (38,931)           (44,770)
Total Liquidation Costs                                                                                                  $             (43,210) $               (54,060) $         (62,962)

Net Liquidation Proceeds                                                                                                 $         102,900        $         191,041        $       281,129

                                                                 Estimated                Estimated Recovery Rates                           Estimated Recovery Values
Estimated Claims and Recoveries:                                 Claims                   Low         Mid        High            Low                      Mid                  High
Secured claims                                        16
  DIP Facility Claims                                                        176,698      58%         100%       100%              102,900                  176,698                176,698
  First Lien Claims                                                          843,930       0%          2%         12%                    ‐                   14,343                104,431
  Second Lien Claims                                                         472,122       0%          0%          0%                    ‐                        ‐                      ‐
    Other Secured Claims                                                           ‐      N/A         N/A        N/A                         ‐                        ‐                  ‐
Total Secured Claims                                             $       1,492,750                                       $         102,900        $         191,041        $       281,129

Administrative Expense Claims                                                 38,837       0%             0%     0%                          ‐                        ‐                  ‐

Other Priority Claims                                                         11,994       0%             0%     0%                          ‐                        ‐                  ‐

General Unsecured Claims                                                      74,911       0%             0%     0%                          ‐                        ‐                  ‐

Intercompany Claims                                                                ‐      N/A         N/A        N/A                         ‐                        ‐                  ‐


Total Claims and Recoveries                                      $       1,618,492                                       $         102,900        $         191,041        $       281,129
Case 20-41308   Doc 357   Filed 04/20/20 Entered 04/20/20 21:33:51   Main Document
                                     Pg 26 of 33


                                    Exhibit F
                               Financial Projections
Case 20-41308      Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                           Pg 27 of 33


                                       Financial Projections

         As further discussed below, the Debtors believe the Plan meets the feasibility
 requirement set forth in section 1129(a)(11) of the Bankruptcy Code, as Confirmation is not
 likely to be followed by liquidation or the need for further financial reorganization of the
 Reorganized Debtors.

          In connection with developing the Plan, and for purposes, in part, of determining whether
 the Plan satisfies feasibility standards and the Reorganized Debtors’ ability to meet their
 obligations under the Plan and to maintain sufficient liquidity and capital resources to conduct
 their business, the Debtors’ management has developed financial projections (the “Financial
 Projections”) for Reorganized Foresight for 2020-2024 (the “Projection Period”). The Financial
 Projections with respect to Reorganized Foresight are attached hereto as Exhibit 1. The Financial
 Projections include projected consolidated (a) income statements, (b) balance sheets and
 (c) statements of cash flows for the Projection Period.

         The Projections were prepared by the Debtors’ management team (“Management”) and
 are based on a number of assumptions made by Management with respect to the future
 performance of the reorganized Debtors’ consolidated operations. The Debtors’ Board of
 Directors was not asked to, and thus did not, approve the Projections or evaluate or endorse the
 Projections or the assumptions underlying the Projections. The Debtors believe that Reorganized
 Foresight will have sufficient liquidity to fund obligations as they arise, thereby maintaining
 value. Accordingly, the Debtors believe the Plan satisfies the feasibility requirement of
 section 1129(a)(11) of the Bankruptcy Code. The Debtors prepared the Financial Projections in
 good faith, based upon estimates and assumptions made by the Debtors’ management.

         The Financial Projections assume that the Plan will be consummated in accordance with
 its terms and that all transactions contemplated by the Plan will be consummated by the assumed
 Effective Date. Any significant delay in the assumed Effective Date of the Plan may have a
 material negative impact on the operations and financial performance of the Debtors, including,
 but not limited to, an increased risk of inability to meet sales forecasts and the incurrence of
 higher reorganization expenses. Additionally, the estimates and assumptions in the Financial
 Projections, although considered reasonable by management, may not be realized, and are
 inherently subject to risks, uncertainties, and contingencies. They also are based on factors such
 as industry performance, general business, economic, competitive, regulatory, industry,
 environmental, and financial conditions, all of which are difficult to predict and generally
 beyond the Debtors’ control. The Financial Projections include macroeconomic assumptions
 developed for key variables. Because future events and circumstances may well differ from those
 assumed and unanticipated events or circumstances may occur, the Debtors expect that the actual
 and projected results will differ. Accordingly, the actual results may be materially different from
 those reflected in the Financial Projections.

         No representations can be made as to the accuracy of the Financial Projections or
 Reorganized Foresight’s ability to achieve the projected results. Therefore, the Financial
 Projections may not be relied upon as a guaranty or other assurance of the actual results that will
 occur. The inclusion of the Financial Projections should not be regarded as an indication that the
Case 20-41308      Doc 357      Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                           Pg 28 of 33


 Debtors considered or consider the Financial Projections to reliably predict future performance.
 The Financial Projections are subjective in many respects and, thus, are susceptible to
 interpretations and periodic revisions based on actual experience and recent developments. The
 Debtors do not intend to update or otherwise revise the Financial Projections to reflect the
 occurrence of future events, even in the event that assumptions underlying the Financial
 Projections do not come to fruition. The Financial Projections should be read in conjunction with
 the assumptions and qualifications set forth therein.

         The Projections were not prepared with a view toward compliance with published
 guidelines of the SEC or guidelines established by the American Institute of Certified Public
 Accountants for preparation and presentation of prospective financial information. These
 Projections do not reflect the complete or full impacts of “fresh start accounting,” which could
 result in a material change to any of the projected values. Emergence is assumed to occur on July
 1, 2020 for the purposes of these projects.

         The Debtors’ independent accountants have neither examined nor compiled the
 accompanying financial projections and accordingly do not express an opinion or any other form
 of assurance with respect to the Projections, do not assume responsibility for the Projections, and
 disclaim any association with the Projections.

         Although Management has prepared the Projections in good faith and believes the
 assumptions to be reasonable, it is important to note that management cannot provide assurance
 that such assumptions will be realized. As described in detail in the Disclosure Statement, a
 variety of risk factors could affect future financial results and must be considered. Accordingly,
 the Projections should be reviewed in conjunction with a review of the disclaimers and risk
 factors set forth in the Disclosure Statement and the assumptions described therein, including all
 relevant qualifications and footnotes.

       THE FINANCIAL PROJECTIONS SET FORTH IN EXHIBIT 1 ARE BASED UPON A
 NUMBER OF ESTIMATES AND ASSUMPTIONS THAT ARE INHERENTLY SUBJECT TO
 SIGNIFICANT RISKS, UNCERTAINTIES, AND CONTINGENCIES BEYOND THE
 CONTROL OF THE DEBTORS OR REORGANIZED FORESIGHT. ACCORDINGLY,
 THERE CAN BE NO ASSURANCE THAT PROJECTIONS WOULD BE REALIZED IF THE
 PLAN WERE TO BECOME EFFECTIVE, AND ACTUAL RESULTS COULD VARY. THE
 DEBTORS, THE REORGANIZED DEBTORS AND ANY AFFILIATED ENTITY DO NOT
 INTEND TO UPDATE OR OTHERWISE REVISE THESE PROJECTIONS OR TO REFLECT
 EVENTS OR CIRCUMSTANCES EXISTING OR ARISING AFTER THE DATE OF THESE
 PROJECTIONS OR TO REFLECT THE OCCURRENCE OF UNANTICIPATED EVENTS
 NOR TO INCLUDE SUCH INFORMATION IN DOCUMENTS REQUIRED TO BE FILED
 WITH THE SEC OR OTHERWISE MAKE SUCH INFORMATION PUBLIC.
Case 20-41308             Doc 357            Filed 04/20/20 Entered 04/20/20 21:33:51                 Main Document
                                                        Pg 29 of 33


 Financial Projection General Assumptions
 Basis of presentation

    -      Projections are non-GAAP and not created in accordance with American Institute of
           Certified Public Accountants Statement of Position 90-7.
    -      Reorganized Foresight assumed to be a taxable entity. Taxes paid based on an assumed
           tax rate based on management guidance applied projected pre-tax income under the
           reorganized capital structure
    -      Balance sheet projections include emergence sources and uses for illustrative purposes
           only
    -      H1 2020 financial projections reflect actual sales and other select items for January and
           February 2020.
 Key Income Statement Assumptions:
    I.        Total Tons Sold – Projected tons sold are the aggregation of both committed and open
              tons expected to be sold. Total tons sold are projected to be 17.5 million in 2020 and
              then hold steady at 19 million tons per year from 2021-2024.
               a. Committed Tons – Tons to be sold for which buyers have already entered
                   contracts. Committed Tons include Javelin option tons.
               b. Open Tons – Tons to be sold for which buyers have yet to enter contracts and
                   selling prices have yet to be determined.
    II.       Revenue – Comprises revenue from coal sales. Sales are based upon currently
              contracted sales, estimates of projected uncontracted tons sold, and forecasted pricing
              at each mining complex.
                                                                H1 2020   H2 2020     2020     2021      2022     2023     2024

              Domestic Committed Tons Sold        mm tons          4.8       7.6      12.4      6.3       5.2      1.0        -
              Export Committed Tons Sold          mm tons          2.5       2.6       5.0      6.1       2.0        -        -
              Total Committed Tons Sold           mm tons          7.2      10.2      17.4     12.4       7.2      1.0        -

              Domestic Open Tons                  mm tons          0.0       0.0       0.1      6.6       8.8     13.0     14.0
              Export Open Tons                    mm tons            -         -         -        -       3.0      5.0      5.0
              Total Open Tons                     mm tons          0.0       0.0       0.1      6.6      11.8     18.0     19.0

              Total Tons Sold                     mm tons          7.2      10.2      17.5     19.0      19.0     19.0     19.0

              Committed Gross Price               $/ton         $30.72    $32.23    $31.60   $29.99    $36.39   $37.30       --
              Open Gross Price                    $/ton         $33.00    $33.00    $33.00   $34.42    $31.45   $30.98   $31.09
              Total Gross Price                   $/ton         $30.73    $32.23    $31.61   $31.54    $33.31   $31.32   $31.09

    III.      Costs and Expenses (ex. Transportation, SG&A and Other) – Comprises costs
              associated with the production of coal, purchase of coal, royalty expenses,
              depreciation and amortization, and other costs. Royalty expenses include payments on
              the renegotiated terms of the sale leaseback agreements.
    IV.       Transportation Costs – Reflect costs related to the handling and transporting of coal to
              the point of sale.
    V.        Selling, General and Administrative Expenses (“SG&A”) – SG&A expenses include
              reduced expenses related to Foresight’s anticipated renegotiation of its Management
              Services Agreement with Murray Energy, select SG&A costs not covered under the
              Management Services Agreement and commission expenses on coal sales.
    VI.       Other Expense / (Income) – Reflects a one-time gain realized in January 2020.
Case 20-41308     Doc 357     Filed 04/20/20 Entered 04/20/20 21:33:51            Main Document
                                         Pg 30 of 33


    VII.  Interest Expense, net – Reflects cash interest payments on post-emergence debt,
          interest income, and other interest expense.
    VIII. Income Taxes – Combined federal and state income tax rate of 28% based on
          management guidance. Income taxes do not reflect the impact of cancellation of debt
          income or other potential case-related impacts.
    IX. Depreciation, Depletion, and Amortization (“DD&A”) – DD&A expenses relate to
          declines in long-lived assets, including plant, equipment, and coal reserves. DD&A
          expenses do not reflect the impact of fresh start accounting.
    X.    Accretion on AROs – Represents the non-cash accretion of liabilities associated with
          Asset Retirement Obligations (“ARO”).
    XI. Amortization of contracts, net – Reflects reversal of benefit related to favorable sales
          and royalty contract assets and liabilities related to Foresight’s pushdown accounting.
    XII. Murray Energy Transport Lease and Overriding Royalty Agreements – Assumes that
          Murray Energy rejects the lease and royalty agreements related to its Century Mine
          with no further cash payments.
    XIII. Projections reflect the final terms of various counterparty renegotiations agreed to as
          part of the RSA.

 Key Cash Flow Statement Assumptions
    I.     Change in Net Working Capital and Other – Reflects changes in working capital
           accounts and long-term assets and liabilities.
    II.    Change in longwall move costs – Reflects the changes in deferred amount of direct
           costs associated with longwall moves, including longwall set-up costs, labor and
           supply costs to perform the move and refurbishment costs of longwall equipment.
    III.   Capital Expenditures – Capital expenditures comprise cash outflows primarily for
           continued investment in mine development, mining equipment and maintenance costs.
    IV.    Assumes no repayment of debt throughout the projection period.
    V.     Select cash flows currently expected in early July assumed to be funded as part of the
           emergence from bankruptcy and therefore excluded from the H2 2020.

 Key Balance Sheet Assumptions
    I.     No fresh start accounting reflected.
    II.    H1 2020 ending balance sheet as per management guidance.
    III.   Liabilities related to Sale Leaseback Financing Arrangements are eliminated based on
           renegotiated terms with an associated reduction to Property, Plant and Equipment.
           Adjustment reflected in the pre-adjusted balance as of H1 2020. Final accounting
           treatment of these liabilities is to be determined.
    IV.    Starting Balance Sheet as of June 30, 2020 adjusted for anticipated plan exit financial
           structure.
           a. Assumed cash and cash equivalents of $30 million at emergence.
           b. Pro Forma for $225 million Exit Facility Term Loan.
Case 20-41308   Doc 357   Filed 04/20/20 Entered 04/20/20 21:33:51   Main Document
                                     Pg 31 of 33


                                     Exhibit 1
                               Financial Projections
 Case 20-41308                      Doc 357               Filed 04/20/20 Entered 04/20/20 21:33:51               Main Document
                                                                     Pg 32 of 33


                                                                          Exhibit 1

Non-GAAP Income Statement
US$ millions                                                   H1 2020       H2 2020      2020       2021      2022      2023      2024
Total Revenue                                                   $225.0        $332.3    $557.3     $604.2    $638.1    $600.3    $595.7

Costs and Expenses (ex. Transportation, SG&A and Other)          258.8         264.3      523.1     537.3     531.9     502.9     493.6
Transportation Expense                                           $18.0         $31.4      $49.4     $59.7     $64.3     $49.8     $46.0
SG&A                                                              $6.1          $6.1      $12.1     $11.8     $11.8     $11.8     $11.8
Other Expense / (Income)                                          (5.4)             -      (5.4)        -          -         -         -
Operating Income                                                ($52.5)        $30.6     ($21.9)    ($4.6)    $30.1     $35.8     $44.3

Interest Expense, net                                           ($86.2)       ($10.3)    ($96.5)   ($20.0)   ($19.5)   ($18.8)   ($18.1)

Income before Taxes                                            ($138.6)        $20.3    ($118.4)   ($24.6)    $10.6     $17.0     $26.2
Income Taxes                                                         -          (5.7)      (5.7)        -      (3.0)     (4.8)     (7.3)

Net Income                                                     ($138.6)        $14.6    ($124.0)   ($24.6)     $7.6     $12.3     $18.9

Adjusted EBITDA:
  Net Income                                                   ($138.6)        $14.6    ($124.0)   ($24.6)     $7.6     $12.3     $18.9
  Interest Expense, net                                           86.2          10.3       96.5      20.0      19.5      18.8      18.1
  Depreciation, Depletion, and Amortization                       86.0          76.8      162.8     149.6     139.2     129.6     123.0
  Accretion on AROs                                                1.0           1.0        2.0       2.0       2.0       2.0       2.0
  Amortization of contracts, net                                  (5.7)         (5.7)     (11.5)     (4.7)     (4.7)     (4.7)     (4.7)
  Other Adjustments                                                0.4           6.1        6.6       0.9       3.9       5.7       8.3
Adjusted EBITDA                                                  $29.3        $103.1     $132.4    $143.2    $167.5    $163.6    $165.5




Non-GAAP Statement of Cash Flows
US$ millions                                                                            H2 2020      2021      2022      2023      2024
Net Income                                                                               $14.6     ($24.6)     $7.6     $12.3     $18.9
Depreciation & Amortization                                                                76.8     149.6     139.2     129.6     123.0
Accretion on AROs                                                                           1.0       2.0       2.0       2.0       2.0
Change in Working Capital and Other                                                        (0.9)     (4.6)     (9.1)     (6.4)     (5.4)
Change in Deferred longwall move costs                                                     (2.4)    (13.9)     10.6      (9.1)      3.2
Operating Cash Flow                                                                      $89.0     $108.5    $150.3    $128.3    $141.7

Capital Expenditures                                                                      (7.9)     (63.9)    (81.2)    (59.5)    (66.5)
Repayment of Debt                                                                             -          -         -         -         -
Change in Cash                                                                           $81.1      $44.6     $69.1     $68.8     $75.2
 Case 20-41308                           Doc 357   Filed 04/20/20 Entered 04/20/20 21:33:51                       Main Document
                                                              Pg 33 of 33


Non-GAAP Balance Sheet
US$ millions                                          H1 2020   Adjustment   PF H1 2020       2020       2021       2022       2023       2024
Assets
  Cash & cash equivalents                              ($3.9)      $33.9         $30.0     $111.1     $155.7     $224.8     $293.6     $368.8
  Accounts receivable                                   49.0            -         49.0       52.6       51.4       52.1       51.4       51.3
  Coal inventory                                        31.9            -         31.9       19.2       19.2       19.2       19.2       19.2
  Parts & supplies inventory                            19.2            -         19.2       19.2       19.2       19.2       19.2       19.2
  Prepaid expenses and other current assets              9.2            -          9.2        8.9        8.9        8.9        8.9        8.9
  Deferred longwall move costs                          27.1            -         27.1       29.6       43.4       32.8       41.9       38.7
Total Current Assets                                  $132.5       $33.9        $166.5     $240.5     $297.8     $356.9     $434.1     $506.0

Total PP&E, net                                       $1,820          $-        $1,820     $1,735     $1,649     $1,591     $1,520     $1,463

  Restricted cash & Deposits                            $13.9        $-          $13.9       $18.7      $18.7      $18.7      $18.7      $18.7
  Other long-term assets                                 14.8          -          14.8        14.8       14.8       14.8       14.8       14.8
Total Long-Term Assets                                  $28.7        $-          $28.7       $33.5      $33.5      $33.5      $33.5      $33.5
Total Assets                                         $1,981.4      $33.9      $2,015.3    $2,009.3   $1,980.5   $1,981.2   $1,987.9   $2,002.9

Liabilities & Shareholder Equity
  Accounts payable                                    $116.6           -        $116.6     $112.3     $115.7     $116.8     $114.6     $113.8
  Payroll and related expenses                           9.5           -           9.5        9.5       10.2       10.3       10.3       10.3
  Accrued Expenses                                      29.4           -          29.4       29.2       25.4       21.9       21.6       21.7
  Asset retirement obligation-current portion            3.3           -           3.3        3.3        3.3        3.3        3.3        3.3
  Other Current Liabilities                             17.1           -          17.1        4.1        3.4        3.4        3.4        3.4
Total Current Liabilities                             $176.0          $-        $176.0     $158.5     $157.9     $155.6     $153.2     $152.5

  Total Debt                                         $1,389.9   ($1,164.9)      $225.0     $225.0     $225.0     $225.0     $225.0     $225.0
  LT Asset retirement obligations                        55.6           -         55.6       56.7       58.7       60.7       62.7       64.7
  Long-Term Liabilities                                  68.0           -         68.0       63.9       58.3       51.7       46.5       41.3
Total Liabilities                                    $1,689.6   ($1,164.9)      $524.7     $504.1     $499.9     $493.0     $487.4     $483.5

Shareholder Equity                                    $291.8    $1,198.8      $1,490.6    $1,505.2   $1,480.6   $1,488.3   $1,500.5   $1,519.4

Liabilities & Shareholder Equity                     $1,981.4      $33.9      $2,015.3    $2,009.3   $1,980.5   $1,981.2   $1,987.9   $2,002.9
